BRADLEY, Judge
(concurring).
I agree with the majority that the opinion evidence in this case which is. the subject of this decision was illegal and probably greatly influenced the jury due to the public standing in the community of the witnesses.
And, it is because of the illegality and cumulative effect of this testimony, which was admitted over objection, that I concur in the majority opinion.
The rule enunciated in Lowery v. Jones, supra, sustains this conclusion.
The line of cases headed by Harvey Ragland Co., supra, and Stewart v. Weaver, 264 Ala. 286, 87 So.2d 548, adhere to the rule that prejudicial error cannot be based on the admission of or the refusal to admit evidence which is admitted at some other stage of the proceedings without objection.
These cases, in my opinion, can be distinguished from Lowery, supra, and, as a consequence, do not conflict with them. And, Lowery is, so far as we can determine, still the prevailing rule in a situation such as we have before us now.
I agree with the decision to reverse the judgment of the trial court.